Citation Nr: 1816648	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 3, 2011 for the grant of dependency benefits for the dependent child, [REDACTED].

2.  Entitlement to service connection for posttraumatic stress syndrome (PTSD).

3.  Entitlement to an increased evaluation for migraine headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  

This matter arises before the Board of Veterans Appeals (Board) on appeal from a March 2011 (dependent added to benefit) notification letter and a July 2014 (service connection for PTSD and increased rating migraine headaches) rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified before a Decision Review Officer (DRO).  In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.  In the hearing, the VLJ ordered the record be held open for 60 days, to allow the Veteran time to submit additional evidence.  It is now beyond the 60 day window.  The Veteran has submitted additional VA and private treatment records, with a statement of his employer and records showing days missed from work.  The Board is satisfied that the Veteran has submitted all the documentation of which he notified the Board during his hearing, and will proceed with the adjudication of this case.


FINDINGS OF FACT

1.  The Veteran's dependent, [REDACTED], was born on October [REDACTED], 2007.

2.  The Veteran's VA Form 21-686c, Declaration of Status of Dependents, notifying VA of his son's birth was received on January 3, 2011.  

3.  No communications were received prior to January 3, 2011 that could be construed as a formal or informal claim for dependency benefits for [REDACTED].

4.  The service-connected migraine headaches are productive of characteristic prostrating attacks occurring on an average several times a month over the last several months, but they are not productive of severe economic inadaptability.

5.  The Veteran is not diagnosed with PTSD, and his symptoms of anxiety and depression are compensated in the evaluation assigned his service-connected residuals of traumatic brain injury (TBI).


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 3, 2011 for dependency benefits for the Veteran's son, [REDACTED], are not met.  38 U.S.C. §§ 1115, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.4(b)(2), 3.155, 3.159, 3.326(a), 3.401(b) (2017).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for an evaluation greater than 30 percent for migraine headaches are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
I. Earlier Effective Date for Dependency Benefits

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.   38 C.F.R. §§ 3.503, 3.667 (2017).  

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates:  (1) Date of claim.  This term means the following, listed in their order of applicability:  (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2012); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  

The Veteran contends that the RO should have assigned an effective date earlier than January 3, 2011 for the grant of dependency benefits for his child.  Specifically, he argued in statements and in his November 2017 hearing before the undersigned VLJ that the effective date ought to be the date of his child's birth, October [REDACTED], 2007.  See March 2011 Notice of Disagreement (NOD) (Form VA-9 Accepted as NOD).  In support of this argument, the Veteran testified in November 2017 before the undersigned VLJ, and in July 2016 before the RO DRO that his son was born two months early with complications, and that his main concern was his son's health.  It was not until about three years later that he realized VA was not paying additional benefits based on his son.  He filed the appropriate form at that time.  He testified that he had another five year old at home, and was working.  He did not file right away due to these problems.  See November 2017 Board Hearing Transcripts, pp. 4-6; July 2016 DRO Hearing Transcripts, p. 4.

A July 1998 rating decision granted service connection for disabilities that were claimed within one year of the Veteran's separation from active service, granting a combined disability evaluation of 30 percent effective from the day after the Veteran's date of separation, or July 1, 1997.  Thus, in this case, the threshold criteria for basic entitlement to additional payment for dependents were met on July 1, 1997.  38 U.S.C. § 1115.  

The Veteran submitted an original claim for dependency benefits for his child, [REDACTED], (on a VA Form 21-686c, Declaration of Status of Dependents) that was received by VA on January 3, 2011.  In a March 2011 letter, the RO notified the Veteran this claim for additional benefits was granted effective February 1, 2011, the first day of the first month after receipt of the claim for dependency benefits. 

The Board finds that no communications were received prior to January 3, 2011 that could be construed as a formal or informal claim for dependency benefits for the Veteran's child, [REDACTED].  The earliest evidence of any kind associated with the act or intention of filing a claim for dependency benefits is the January 3, 2011 dependency claim from the Veteran with associated birth certificate for his child, [REDACTED].  

While the Veteran's child, [REDACTED], was born in October 2007, he did not notify VA within one year of the event.  38 C.F.R. § 3.401(b)(1)(i).  Rather the Veteran submitted the birth certificate for his child, [REDACTED], in January 2011 in connection with filing the claim for dependency benefits.  No evidence of the birth of the Veteran's child was provided to VA before January 3, 2011.  38 C.F.R. § 3.401(b)(1)(ii).  

Additionally, the Board observes that the Veteran had submitted evidence of dependency (on a VA Form 21-686c, Declaration of Status of Dependents) for his spouse and children, which was received July 23, 1998-within one year of notification of his initial grant of service-connected benefits.  This demonstrates that he had constructive knowledge of the need to file the form.  In addition, the Board observes that the most recent rating decisions issued prior to the birth of the child, [REDACTED], were dated in July and December 2005-prior to [REDACTED]'s birth in October 2007 as well as more than a year prior to the date the Veteran's dependency form was received in January 2011.  Thus, the notification of such rating decisions cannot provide a basis for an earlier effective date for additional payment for the Veteran's dependent son, [REDACTED], prior to the claim for dependency benefits.  38 U.S.C. § 1115; 38 C.F.R. § 3.401(b)(3).  

Finally, the Veteran has not stated or testified that he had informed VA of the birth of his child prior to January 3, 2011.  See, generally, November 2017 and July 2016 transcripts.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran separated from active service in June 1997 and was first notified in July 1998 that he was awarded service connection at the 30 percent, combined level, effective the date after his discharge from active duty.  The Veteran properly notified the RO of his spouse and dependent children in July 1998.  His child, [REDACTED], was born in October 2007.  However, the Veteran did not notify the RO of his additional dependent son until January 3, 2011.  An effective date of January 3, 2011 was established for the increased dependency benefits based on the Veteran's first filing a claim for dependency benefits for his child, [REDACTED], on January 3, 2011.  On these facts, because the earliest effective date legally possible has been assigned, the appeal for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet App. 426, 430 (1994).  For these reasons, an effective date earlier than January 3, 2011 for dependency benefits for the Veteran's child, [REDACTED], is not warranted.

II.  Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran is seeking service connection for PTSD.  To this end he testified before the undersigned VLJ that he had been diagnosed with PTSD by his treating VA physician in 2010, and his Veteran's Center health care provider in 2012-2013.  In addition, he testified as to the stressful experiences he endured.  See November 2017 Transcript, pp. 13-18; July 2016 Transcript, pp. 15-22.

However, as the will be explained below, the Veteran does not have a diagnosis of PTSD.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017).  In addition, if, as here, the Veteran's claim for service connection for PTSD was certified to the Board after August 4, 2014, the diagnosis of PTSD must be evaluated on the criteria in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

At the outset, the Board observes that the RO had some difficulty ascertaining an accurate diagnosis for the Veteran's mental disorder.  

In June 2011, a VA examination for mental disorders shows the Veteran was diagnosed with amnestic disorder, not otherwise specified, which was opined to be at least as likely as not related to specific exposure events the Veteran had experienced.  See June 2011 VA Examination for Mental Disorders.  Accordingly, the Veteran was service connected for amnestic disorder, evaluated as 30 percent disabling, effective from December 17, 2010.

In 2014, VA treatment records show the Veteran was diagnosed with PTSD and amnestic disorder in AXIS I by a VA psychologist and PhD.  See CAPRI Records, pp. 208, 191, 185 (rec'd 4/14/2016).  Subsequent entries reflect that an assessment based on DSM-5 was difficult secondary to multiple conflicting historical diagnoses.  See Id., p. 139.

In June 2014, the Veteran underwent an initial PTSD VA examination, during which the examiner, a nurse practitioner, found the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-5.  Rather, the diagnosis was dissociative amnesia with traumatic brain injury (TBI).  See June 2014 VA Examination for PTSD.  Accordingly, the Veteran was service connected for traumatic brain injury (TBI) and associative amnesia (previously claimed as memory loss), evaluated as 70 percent disabling from March 10, 2014.  Service connection for amnestic disorder (claimed as memory loss) was terminated effective March 10, 2014.

A March 2015 statement from the Veteran's Vet Center counselor indicates he was treating the Veteran for a diagnosis of PTSD.  Concerning how he arrived at this diagnosis, the counselor explained:

[Veteran] witnessed an event involving death with intense fear and horror meeting both diagnostic criteria A 1 and 2 for PTSD; continues to have recurrent and intrusive recollections of the events and recurrent distressing nightmares, and periodically acts or feels as if the event were recurring and intense psychological distress at exposure to external cues that symbolize the traumatic event meeting 3 diagnostic criteria under B; continues to avoid stimuli, thoughts, feelings and conversations associated with the trauma and reports feelings of detachment meeting 3 diagnostic criteria under C; continues to have difficulty with sleep, irritability, and exaggerated startle response meeting 3 diagnostic criteria under D; continues to experience the above symptoms over 20 yrs after the event meeting diagnostic criteria for E; symptoms continue to cause the [Veteran] significant distress meeting diagnostic criteria F with the specifier chronic.

See March 2015 Letter from Vet Center Counselor (Third Party Correspondence, rec'd 4/3/2015).  

However, an October 2016 VA examination for PTSD shows that the Veteran was found not to have PTSD conforming to DSM-5 criteria.  The examiner, a PhD and psychologist, explained that the Veteran had other mental disorder diagnoses of unspecified depression and unspecified anxiety, and opined that these symptoms were as likely as not related to the Veteran's military service.  The examiner also indicated that it was not possible to differentiate that level of occupational and social impairment attributable to the mental disorder symptoms as opposed to TBI.  However, the examiner indicated that a diagnosis of TBI was not shown in the records reviewed.  See October 2016 VA examination for PTSD.  

To resolve the apparent inconsistencies in the October 2016 VA examination for PTSD, the examiner who conducted that examination was asked, in December 2016, to perform a records review VA examination.  At issue were the specific diagnoses of the Veteran's psychiatric disorders, and their etiology with review of TBI examination and neuropsychiatric evaluation results.  The examiner confirmed the diagnoses of unspecified anxiety and unspecified depression, stating these diagnoses were a correction of the dissociative amnesia previously diagnosed.  Acknowledging the Veteran's military history of chronic combat deployment, the examiner opined that the diagnosed unspecified anxiety and depression were at least as likely as not related to the depression and excessive worry he incurred during active military service.  Finally, with regard to the Veteran's TBI, the examiner opined that the symptoms of anxiety and TBI overlap and are mutually aggravating, and could not be differentiated without resort to mere speculation.  See December 2016 VA Records Review Examination.  

Accordingly, the RO changed the description for the service-connected TBI disability to TBI and unspecified depression and anxiety (previously dissociative amnesia and memory loss).  The disability remained evaluated as 70 percent disabling from March 10, 2014.  The description for amnestic disorder was changed to unspecified depression and anxiety (previously amnestic disorder and memory loss), evaluated as 30 percent disabling from October 29, 2010 to March 10, 2014.   See November 2017 Codesheet.  

Based on the foregoing, the Board finds that the Veteran does not have a diagnosis of PTSD that meets the criteria.  While the June 2014 VA psychologist and the Veteran's Center Counselor explained his diagnosis of PTSD in 2015, such explanations, while credible, are not sufficiently probative to outweigh the more recent, 2016, diagnoses of unspecified depression and unspecified anxiety.  This is because the 2016 diagnoses were (1) made with examination of the Veteran and full review of the Veteran's claims folder, including the Veteran's Center 2015 letter, and subsequent re-review of the record to include neurological and TBI examinations, which the Veteran's Center counselor did not have; and (2) conducted by a person with the appropriate credentials to resolve the inconsistencies in the record concerning diagnoses and interrelationships between mental disorders and TBI, a PhD and psychologist.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover the RO has made every attempt to compensate the Veteran for his mental disorders, even as the diagnoses changed, as above described.  The Board observes that it has been noted that the examiners have not been able to separate out his the various symptoms pertaining to each psychiatric diagnosis.  Accordingly, all his psychiatric symptomology is being considered in his assigned rating.  Hence, his amnesic disorder, depression and anxiety have been service connected and compensated since December 2010-initially at the 30 percent level on their own, and beginning in March 2014 as part of his TBI.

There is no other medical evidence, statements or opinions tending to establish that the Veteran has a diagnosis of PTSD that meets the criteria of DSM-5.  

Absent evidence of a diagnosis of PTSD that meets the regulatory criteria, service connection for PTSD cannot be established.  See 38 C.F.R. § 3.303. 

In reaching its decision, the Board has considered the Veteran's assertion that he believes he has PTSD as the result of active service.  He has presented his statements and testimony, and that of his witnesses as to his symptoms.  The Veteran and his witnesses are competent to attest to the Veteran's symptoms and state of mind.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In addition, as above explained, the record now shows the Veteran has been service connected for unspecified depression and anxiety (previously amnestic disorder and memory loss) from October 2010 to March 2014, and for symptoms of unspecified depression and anxiety (previously amnestic disorder and memory loss) from March 2014 to the present.  Notwithstanding, neither the Veteran nor his representative has asserted, and the record does not show, that he or his witnesses have the requisite medical credentials to diagnose PTSD, provide clinical findings and opinions as to the specific issue in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the preponderance of the evidence is against a finding that the Veteran is diagnosed with PTSD that is causally related to active service and the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
      
Increased Evaluation for Migraine Headaches

The Veteran asserts his migraine disorder has worsened, and that an evaluation greater than 30 percent is warranted.

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §  3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

The focus of this decision is the current level of the Veteran's migraine headache disorder.  See Fenderson v. West, 12 Vet. App. 1991, 125 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's migraine headache disorder has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraine headaches.  A 30 percent disability is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In determining the appropriate rating for the Veteran's migraine headaches, the Board notes that neither the rating criteria nor the Court has defined "prostrating."  "Prostration," however, is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1554 (31st ed. 2007).

In Pierce v. Principi, 18 Vet. App. 440, 445 (2004), the Court held that the Board commits error in determining that a 50 percent evaluation for migraine headaches is not warranted where it does not also address the "interplay" of the regulations found at 38 C.F.R. § 4.3 (requiring reasonable doubt be resolved in favor of the claimant), 38 C.F.R. § 4.7 (requiring that, where the disability picture more nearly approximates the higher evaluation afforded by the criteria, that higher evaluation will be assigned), and 38 C.F.R. § 4.21 (which does not require that all the elements specified in a disability grade need not necessary be found).

Moreover, upon examination of the phrase "productive of severe economic inadaptability" in the 50 percent rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100, the Court held that the diagnostic code did not require the Veteran to be completely unable to work in order to meet the criteria for the 50 percent evaluation.  The Court observed that if complete inability to work was required to meet the 50 percent criteria, then "severe economic inadaptability" would then meet the criteria for a total disability evaluation based on individual unemployability, which is clearly not the case.  Id. at p. 446.  However, the Court did find that the phrase should be construed to mean either "producing" or "capable of producing" severe economic inadaptability. 

In addition, where the effects of medication are not specifically contemplated by the rating criteria, the Board may not deny entitlement to a higher evaluation on the basis that symptoms are relieved by medication-prescribed or non-prescribed.  Jones v. Shinseki, 26 Vet. App. 46, 63 (2012).

In the present case, the Veteran was service connected for migraine headaches by an August 2012 rating decision, which assigned an evaluation of 30 percent, effective December 17, 2010.  The evaluation has been confirmed and continued since.  

After careful review of the record, and as will be shown below, the Board finds that the service-connected migraine headache disability does not meet the criteria for a higher, 50 percent, evaluation.  

The Veteran testified at a hearing before a DRO in July 2016 that he experiences headaches two to three times a month, worsened with loud noises and lights, perfume or cologne.  The Veteran described the pain as pulsing and throbbing, and that he felt nausea without vomiting with the migraines.  During the headaches he seeks darkness and a noiseless place to alleviate them.  If he is working, he has to leave and go home.  If he can take his medication early enough, it helps, but if not, he will take the rest of the day off.  He testified he has used about 15-20 days a year paid sick leave or annual leave as the result of his migraines.  He further testified that there are times he is unable to work with a client wearing perfume or cologne that triggers a headache, and he will ask someone in the office to assist the person.  He stated that the office staff works well together in that way.  See July 2016 Transcript, pp. 6-11.  

In November 2017, he testified before the undersigned VLJ that he experienced throbbing headaches with nausea, blurred vision, and dizziness five to six times per month.  He stated he continued to be able to take leave when necessary, including comp time.  The Veteran estimated that he missed 30 to 40 days in the last year.  He described his work place as understanding of his disability and accommodating.  He did not identify any new triggers or new responses to the migraines.  He did testify that his physician had changed his prescribed medications, from Topamax to Imitrex.  He had been on the medication for five months as of the hearing and thought that while the Imitrex was stronger, it caused fewer side effects than the Topamax.  He thought that the Imitrex had lessened the number of migraines to three to four per month, and that the headaches were shorter in duration.  He further testified that the headaches affected his social life in that he was just not up to participating in family events.  See November 2017 Transcript, pp. 6-12.  

In April 2014, the Veteran underwent a Gulf War general medical examination, during which he reported migraine headaches occurring two times per week associated with dizziness.  Headaches resolved in one to two hours with medication and rest in a dark room.  The Veteran described the headache pain as pulsating or throbbing on both sides of the head, accompanied by nausea, sensitivity to light and sound, and to odors.  He reported prescribed medications, Imitrex, Topamax and Phenergan.  The Veteran did not report and the examiner did not opine that the migraine headaches were characterized as prostrating attacks.  Notwithstanding, the Veteran described functional impairment in that he had missed 15 days of work from January to April of that year.  See April 2014 Gulf War General Medical Examination.  

In May 2014, VA examination for headaches shows that the Veteran reported head pain lasting for less than one day and occurring in the frontal and occipital regions of the head as well as on both sides.  He took Sumatriptan and Topamax as prescribed.  The examiner described prostrating attacks of migraine headaches productive of severe economic inadaptability occurring once a month on average.  The Veteran described functional impact in that he missed 17 days during the present year due to his headaches and dizziness.  See May 2014 VA Examination for Headaches.  

Records from the Veteran's employer reflect that from approximately December 2012 to July 2014, the Veteran missed three to four days of work per month.  However, the reasons for his absences were not provided.

An August 2015 VA examination report provides additional symptoms of the migraine headaches as worsened with physical activity and accompanied by sensory changes.  The headaches were variable lasting, on average, one day and occurred once every month.  He reported taking Topiramate 25 mg, Sumatriptan 100 mg, and Phenergan 25 mg prescribed to treat them.  The Veteran did not describe, and the examiner did not observe or opine that the headaches were very prostrating and prolonged attacks productive of severe economic inadaptability.  Notwithstanding, the Veteran continued to report functional impact in that the headaches required him to miss time from work.  MRI of the brain was reported as unremarkable.  See August 2015 VA Examination for Headaches.
In October 2016, the Veteran again underwent VA examination for his migraine headache disability.  He reported additional symptoms of vomiting, changes in vision, and sensitivity to smells; and that they now lasted from four hours to four days, occurring once per month.  Prescribed medications were Imitrex and occasional Phenergan.  The examiner indicated that the Veteran experienced characteristic prostrating attacks occurring once per month.  However, the Veteran did not describe and the examiner did not observe very severe migraines headaches that were very prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran continued to describe functional impact as missing work two times monthly.  He noted his boss was understanding of his situation.  The examiner further noted clinical neurological findings as follows:  cranial nerves II-XII intact; Rhomberg, finger to finger and finger to nose intact; no ataxia or frontal or maxillary sinus tenderness.  See October 2016 VA Examination for Headaches.

In December 2017 and January 2018, the Board received evidence the Veteran submitted of his follow-up neurology appointments in December 2017 for his migraine disorder.  These records show the Veteran reported in May 2017 that migraines occurred at a pain level of 6 of 10, one to three times per week and lasting about one to two days.  In December 2017, he reported migraines increased in pain to 8-9 of 10, but occurred two to three times per month.  Magnetic resonance imaging (MRI) from four years prior was reported to be normal except for some sinus congestion.  See December and March-May 2017 VA Progress Notes (Medical Treatment Record-Government Facility (rec'd 1/09/2018 and 12/15/2017)).  

The evidence shows that the service-connected migraine headaches continue to meet the criteria for a 30 percent evaluation, as he has experienced migraine headaches with characteristic prostrating attacks occurring at least once a month over the time period under appeal.  In addition, during this time, he has taken a number of prescribed medications to control his headaches, as noted above.  However, the criteria for a 50 percent evaluation are not met.  The Board observes that the May 2014 VA examiner did opine that the migraine headaches were productive of severe economic inadaptability.  Notwithstanding, VA examiners in 2015 and 2016 did not.  Furthermore, although the Veteran reports functional impairment in that he misses work due to his headaches, he also testified and reported that his work environment is supportive, and allows him to take paid leave and comp time when he is unable to work due to a migraine headache.  Finally, the Board observes that clinical neurological findings were reported to be intact in 2016, and that MRI findings were normal and unremarkable except for some sinus congestion.

The Board has considered whether a 50 percent evaluation may be warranted under the provisions of 38 C.F.R. § 4.7, but finds that the isolated finding of severe economic inadaptability in May 2014 and of reported increased frequency in May 2017 are not sufficient, in and of themselves, to support an increase.  This is so because the evidence reflects frequency and duration of migraine headaches that occur primarily monthly, as reported in May 2014, 2015 and 2016.  In December 2017, the Veteran reported decreased frequency to two to three times per month.  In addition, the Veteran's testimony and remarks to his examining physician show that he is able to take paid leave and comp time when needed for his headaches.  He has testified that using his leave for his migraine headache disorder does pose some restrictions on the leave he would ordinarily use for vacation, but has also stated and testified that his workplace is accommodating.  Thus, severe economic inadaptability has not been shown.

In addition, the Board has considered the Veteran's use of prescribed medications and finds that it is not solely on the basis of the relief these medications provide that the higher, 50 percent, evaluation is not warranted.  Rather, the Veteran has reported headaches occurring a maximum of one to three times per week lasting one to two days, and a minimum of once per month and lasting a maximum of a day or less.  He has also reported that he does not always need to leave work and that he is able to ask a co-worker to handle a client whose perfume or cologne triggers a headache.

In sum, the evidence establishes that the Veteran's migraine headache disorder is productive of no more than characteristic prostrating attacks occurring on an average once a month over the last several months.  

Accordingly, an evaluation greater than 30 percent for the service-connected migraine disorder is not warranted.  As the evidence is not in equipoise, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102.  


ORDER

An effective date earlier than January 3, 2011 for the grant of dependency benefits for the Veteran's son, [REDACTED], is denied.

Service connection for PTSD is denied.

An evaluation greater than 30 percent for migraine headaches is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


